Citation Nr: 1609845	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-22 063	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired  psychiatric disability, , to include posttraumatic stress disorder (PTSD) and depressive disorder not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision  in which the RO denied service connection for PTSD.  The Veteran filed a notice of disagreement (NOD) in September 2011.  The RO issued a statement of the case (SOC) in April 2014 and the Veteran filed a substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2014. 

Although the Veteran filed a claim specifically for PTSD, the evidence of record reflects psychiatric diagnoses other than PTSD, to include depressive disorder, NOS.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In other words, VA must consider any psychiatric diagnosis raised by the record.  Thus, consistent with the evidence of record, and Clemons, the Board has expanded the claim on appeal, as reflected on the title page. 

For the reasons expressed below, the claim on  appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The Veteran seeks service connection for a psychiatric disorder.  He asserts that during his active duty service in Vietnam, he saw many dead bodies and had to lift bodies of dead and wounded friends and enemies. 

The Veteran underwent a VA mental health examination in September 2011.  The VA examiner provided a diagnosis of depressive disorder, NOS and determined the Veteran did not have PTSD.  The VA examiner did not reconcile this finding with the  Veteran's prior PTSD diagnosis from Dr. Juarbe, a private treatment provider, in August 2011.  Moreover, the examiner did not opine whether diagnosed depressive disorder was related to the Veteran's active military service.  

Notably, when providing an examination, the VA is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Also, a  report of medical examination must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Under these circumstances, the Board finds that the medical evidence currently of record does not fully resolve the expanded claim on appeal, and that , a new examination and opinion-based on full consideration of the Veteran's documented history and assertions, and review of the record and supported by stated rationale - is needed to fairly resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Prior to arranging for the Veteran to undergo the requested examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file  all outstanding, pertinent records.

With respect to VA treatment records, the claims file currently includes treatment records from the San Juan VA Medical Center (VAMC)  dated through October 2013.  Thus, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the San Juan VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran not previously of record, to include records dated since October 2013, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from federal facilities. 

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, to include from Dr. Juarbe..

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the expanded claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the San Juan VAMC (and any associated facility(ies)) all pertinent outstanding records of mental health evaluation and/or treatment of the Veteran dated since October 2013.   Follow the procedures of 38 C.F.R. § 3.159 (2015) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the expanded claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, to include from Dr. Juarbe.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination by a psychiatrist or psychologist. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND), must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include psychological testing, if necessary) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should indicate whether the Veteran meets, or at any time pertinent to the current claim has met, the diagnostic criteria for PTSD.  

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly identify the stressor(s) underlying the diagnosis (specifically indicating whether such stressor(s) is/are associated with hostile military and/or terrorist activity), and  fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the stressor and the Veteran's symptoms. 

The examiner should also clearly indicate whether the Veteran meets, or at or at any time pertinent to the current claim has met, the diagnostic criteria for  any acquired psychiatric disorder other than PTSD, to include depressive disorder, NOS. 

If so, for each such diagnosed disorder, the examiner should also provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disorder had its onset during service, or is otherwise medically-related to the Veteran's  military service.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence (to include the August 2011 PTSD diagnosis by Dr. Juarbe, and the September 2011 VA examiner's diagnosis of depressive disorder, NOS), as well as all lay evidence-to include the Veteran's competent assertions as to in-service experiences, and as to the nature, onset, and continuity of symptoms.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the expanded claim on appeal in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication) and legal authority is warranted.
 
6.  If the benefit sought on appeal remains denied, furnish the Veteran and her representative an appropriate supplemental SOC  that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.   The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


